Citation Nr: 0322727	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic anxiety.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION


The veteran had active military service from January 1942 to 
December 1945 and March 1949 to July 1963.  

This appeal arises from an April 2002 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans' Affairs (VA), which denied a claim for service 
connection for chronic anxiety.

In October 2002, the RO received a request for a 
Videoconference hearing before a Member of the Board of 
Veterans' Appeals at the RO.  In April 2003, the veteran told 
a Claims Assistant that he did not wish to appear at a 
hearing.  However, he did not inform the RO of his decision 
in writing.  The RO sent the veteran notice that a hearing 
was scheduled on July 10, 2003.  Subsequently, the veteran 
failed to appear for his scheduled hearing, and the claims 
folder does not indicate that the veteran filed a motion for 
a new hearing.  Accordingly, the Board will proceed without 
further delay.

FINDING OF FACT

The veteran does not have chronic anxiety that is related to 
his service.


CONCLUSION OF LAW

Chronic anxiety was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 2002 rating decision that the 
criteria for service connection for chronic anxiety had not 
been met.  That is the key issue in this case, and the rating 
decision and statement of the case (SOC) informed the 
appellant of the evidence needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  Although it 
does not appear that the veteran has been afforded a VA 
examination covering the disability in issue, the Board notes 
that the evidence, discussed infra, includes, but is not 
limited to, the fact that there is no competent evidence of 
either a current diagnosis or a nexus to service.  In 
addition, service medical records indicate that the veteran 
was hospitalized in March and April 1951 for an "anxiety 
reaction," but there is no evidence that the veteran 
received treatment for his condition throughout the remainder 
of his service or even after service.  Therefore, a remand 
for an examination and/or an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2002); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003.)  In a letter dated March 2002, the veteran 
was requested to furnish evidence of treatment since 
discharge from service.  He was also informed of the types of 
evidence which may be probative of his claim and he was 
informed of the VCAA.  He was requested to identify the names 
of all holders of relevant records, as well as their 
addresses and the dates covered by such records, and he was 
informed that VA would attempt to obtain such records.  He 
was further advised that VA would try to help him get such 
things as medical records, employment records, and records 
from other Federal agencies.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  In his reply, the veteran was unable to name any 
additional sources to substantiate his claim.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II. Service Connection

The veteran argues that he has chronic anxiety as a result of  
his service and he notes that the diagnosis of chronic 
anxiety in service is adequate to prove his claim.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Service medical records show that in March and April 1951, 
the veteran was admitted to a hospital for psychiatric 
observation when it was reported that he had lost interest in 
his job and was worrying about the problems he had with the 
men under him.  The diagnosis on discharge from the hospital 
was "anxiety reaction, chronic, moderate."  However, there 
is no competent evidence of psychiatric treatment throughout 
the remainder of service from 1951 to 1963.  For instance, on 
examinations in 1958 and 1960, no psychiatric abnormalities 
were elicited on clinical evaluation.  On examination in 
February 1961, he completed a report of medical history 
wherein he responded in the affirmative as to whether he had 
or had ever had nervous trouble of any sort.  The physician 
then went on to elaborate that the veteran had had no trouble 
with nervousness since 1952.  On a retirement examination in 
May 1963, the veteran reported that his health seemed to be 
good except that his nervousness seemed worse.  The examiner 
commented that the veteran easily became excited.  Clinical 
evaluation elicited no psychiatric abnormalities.  

The only post-service medical evidence is a Progress Report 
from the VAMC, Kansas City, MO, dated March 2002.  This 
report makes no reference to any chronic anxiety.

The Board finds that the claim must be denied.  The veteran 
was treated for anxiety symptoms during one period of 
service.  While the veteran has argued that this diagnosis of 
chronic anxiety is adequate to establish his claim, VA 
regulations must be considered in making such a 
determination.  

With chronic disease shown as such in 
service (or with the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not meant that 
any manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first show as a clear-cut clinical 
entity, at some later date.  For the 
showing of chronic disease in service, 
there is required a combination of 
manifestation sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic."  When the 
disease identity is established....there is 
no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology 
is required only where the condition 
noted during service (or in the 
presumptive period) is not, in fact shown 
to be chronic or where the diagnosis of 
chronicity may be legitimately 
questioned.  When the fact of chronicity 
in service is not adequately supported, 
then a showing of continuity after 
discharge is required to support the 
claim.  
38 C.F.R. § 3.303(b).  

Taking the foregoing into consideration, it is clear that the 
diagnosis of chronic anxiety in service is not supportable.  
While some nervousness or excitability was reported on 
subsequent occasions, these complaints never led to a finding 
of chronic anxiety disorder.  At the present time, more than 
50 years have elapsed since the diagnosis was reported in 
service.  With no findings of chronic anxiety during that 
prolonged period of time, it is concluded that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. §  5107(b).  


ORDER

Service connection for chronic anxiety is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

